Citation Nr: 1719358	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from October 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss warrants a compensable rating.  The Veteran underwent a VA examination for his bilateral hearing loss in April 2014.  The record supports that the Veteran's service-connected bilateral hearing loss may have worsened since his last VA examination.  As such, a new VA examination is warranted.  When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4);  see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Specifically, in the Veteran's June 2016 VA Form 9, the Veteran stated that a hearing specialist told him he may need a hearing aid.  At his April 2014 VA examination, the Veteran was noted to not wear hearing aids.  It appears that additional treatment in the form of hearing aids has been prescribed, indicating a possible worsening in the Veteran's bilateral hearing loss.  Thus, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected bilateral hearing loss.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all updated VA and private treatment records, to include all associated outpatient clinics, pertaining to treatment of the Veteran, including that provided after April 2014.

2.  Schedule the Veteran for a VA audiology examination with an appropriate clinician.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Following a review of the record, the examiner should comment on the following:

(a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.	

(b)  The examiner must determine the current severity of the Veteran's bilateral hearing loss.  The examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning, daily life and ordinary activities.

3.  After the Veteran's VA examination, the Veteran's hearing loss claim must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


